Title: To George Washington from Benjamin Walker, 6 April 1784
From: Walker, Benjamin
To: Washington, George



Dear General
New York 6 Apl 1784

Your favor of the 24 March was handed to me too late on Monday last to reply to it by that post.
The mention of 2080 80/90 Dollars in the Governors Letter was a mistake it should have been 4080 80/90—it was receivd in two Notes one are for 3500 Dols. & one for 580 80/90 the last must have been for the ballance of your account but calculated in Pensilva. Currency instead of Lawfull Money.
I had the pleasure to write to you a few days ago & inclosed the by-Laws and proceedings of the Society of the Cincinnati for this State —I have not heard of any objections to it, either in this State or in Jersey—and I am told the Jealousies that existed in the New England States begin to die away.
A certain Mr Williamos lately arrived from France mentioned to me yesterday that he had letters for you and some plants grape cuttings &c.—&c. that he should write to you by this Post—he was not determined whether he would send you the things from Philadelphia or from hence —should he determine on the latter I shall be happy in giving him any assistance in shipping them and I hope that when at any time you wish for any thing from this place you will permit me to have the pleasure of procuring & forwarding them—I suppose that as Vessells do not frequently offer to Alexandria—any things shipped to Norfolk will not meet any difficulty in getting to you—I mean if committed to the care of a person there.
Our Assembly are busily occupied with a Bill to discriminate the Tories who are not to be allowed the Rights of Citizenship—a measure which I think can be attended with no good effect—a Bill for the Emission of Paper money is nearly passed—this and a bill for taking all kinds of Securities in payment for Confiscated

Lands has reduced the Securities they gave their troops from 15/ to 9/ in the pound.
The Governor is recovered from his late indisposition—& Washington recovers fast—both the Governor & Mrs Clinton desire me to tender their best Compliments to yourself and Mrs Washington & I beg that mine may accompany them.
Lt Colo. Talmadge, who has just married the eldest daughter of Colo. Floyd, desired me to present you his Respects. With very great Respect I am Dear Genl Your very humble & Obedt Servant

Ben Walker


Mr Paine who is at my elbow & desires his Compts and says he intends to have the pleasure of writing you in a few days.

